Citation Nr: 1115350	
Decision Date: 04/19/11    Archive Date: 05/04/11

DOCKET NO.  98-18 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for carpal tunnel syndrome, right wrist with reflex sympathetic dystrophy, prior to February 2, 2001.

2.  Entitlement to a rating in excess of 50 percent for carpal tunnel syndrome, right wrist with reflex sympathetic dystrophy, effective February 2, 2001.

3.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Stephen J. Wenger, Attorney at Law


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to December 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 1998 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board issued a decision denying this appeal in October 2008.  In March 2009, following a Joint Motion For Remand, the United States Court of Appeals for Veterans Claims (Court) remanded the case to the Board.  The Board remanded the case to the RO in August 2009.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board recognizes that it remanded the claims in August 2009 so that the issues could be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the purpose of determining whether assignment of an extraschedular rating was warranted.  The Board further recognizes that the RO complied with the directives of the Remand.

However, the claims file contains a VA Form 21-22a appointing Stephen J. Wenger, Attorney at Law, as the Veteran's representative.  This representative has now submitted a February 2011 letter in which he pointed out that he has not been copied on correspondence to the Veteran.  The January 2011 supplemental statement of the case confirms that it was not sent to the Veteran's representative; but instead was sent to her former representative (Disabled American Veterans).  

It thus appears that the Veteran's current representative has not been provided with a copy of the January 2011 supplemental statement of the case or the February 2010 Director of Compensation and Pension service advisory opinion.  As such, the case must be remanded as a matter of due process so that the Veteran's representative can respond to the post-CAVC determinations.  

The Veteran's representative also contends in the February 2011 letter that the Veteran needs to be evaluated for her various physical disabilities "as well as for her claim of unemployability."  The Board acknowledges that the RO denied a claim for a TDIU by way of a December 2005 rating decision.  The Veteran failed to file a substantive appeal with respect to that issue.

However, in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Court held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  Id.  

The Veteran's representative has also requested that the claims file be transferred to Philadelphia Regional Office; the record suggests that the Veteran currently resides in New Jersey.  

Although the Board regrets further delay in appellate review, in view of the above it appears that additional action at the RO level is necessary as a matter of due process as well as to fully assist the Veteran with her claim. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take any necessary action as may be appropriate in response to the Veteran's apparent change of address to New Jersey. 

2.  The Veteran should be scheduled for an appropriate VA examination to determine the current severity of her right wrist carpal tunnel syndrome with reflex sympathetic dystrophy.  The claims file and a copy of this remand must be made available to the examiner for review in connection with this examination.  The examiner should report examination findings to allow for application of Diagnostic Code 8515.  The examiner should also comment on the impact of the right wrist disability on the Veteran's ability to engage in gainful employment.

3.  The RO should also take any necessary actions regarding notice and duty to assist (including any necessary examinations with opinions regarding the impact of the service-connected disabilities on the Veteran's ability to engage in gainful employment) in connection with the representative's express request for TDIU in connection with the increased rating issue on appeal.  

4.  After completion of the above, the RO should review the expanded record and readjudicate the issues of entitlement to increased ratings for carpal tunnel syndrome, right wrist with reflex sympathetic dystrophy; and entitlement to a TDIU.  The Veteran and her representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


